Citation Nr: 0533893	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  97-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable disability rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado denied the veteran's claims of entitlement to 
service connection for diabetes mellitus and tinnitus, and 
entitlement to an increased (compensable) disability rating 
for left ear hearing loss.  The veteran perfected a timely 
appeal of these determinations to the Board.  

In September 2004, the Board, among other issues, denied the 
veteran's claims of entitlement to service connection for 
diabetes mellitus and tinnitus, and remanded the claim of 
entitlement to an increased (compensable) disability rating 
for left ear hearing loss for further development.  Having 
completed this further development, the matter of a 
compensable evaluation for left ear hearing loss is again 
before the Board.  


FINDINGS OF FACT

VA audiometric test results obtained in September 1996 and 
January and March 2003 show that, at the time the 
examinations, the veteran had level I hearing in his left 
ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 Diagnostic 
Code 6100 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In this case, the RO, in a letter dated in September 2004, 
provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was informed that in order to establish 
entitlement to a increased evaluation for his condition, the 
evidence must show that his service-connected disability had 
gotten worse.  The veteran was also informed of the types of 
evidence VA would assist him in obtaining, and he was 
informed that relevant evidence could consist of recent 
medical records, preferably records dated within the past 
twelve months.  Moreover, by this letter the RO generally 
invited the veteran to submit evidence in his possession that 
pertains to his claim.  

By way of a February 2003 rating decision, a April 2004 
Statement of the Case, and an August 2005 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the decisions regarding the claim.  
These documents, as well as the RO's September 2004 letter, 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO provided 
VCAA notice to the veteran with respect to his claim for a 
higher rating after the initial RO decision in this case.  
While the notice provided to the veteran in September 2004 
was not given prior to the initial RO adjudication of his 
claim for an increased rating, the notice was give prior to 
the August 2005 Supplemental Statement of the Case.  The 
Board also finds that the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the veteran and his representative have had 
time to consider the notice and respond with any additional 
evidence or information relevant to his claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical evidence, including VA medical 
reports and records and VA audiological examinations, and 
statements submitted by the veteran and his representative in 
support of his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The current level of 
disability is generally of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.

The veteran's left ear hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In addition, pursuant to the rating criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  38 C.F.R. § 4.86.  
In this case, the veteran's hearing does not meet these 
criteria.  Table VI will therefore be used to determine the 
applicable Roman numberal designations.  38 C.F.R. § 4.85.

In September 1996, and in January and March 2003, the veteran 
was afforded a VA audiological evaluations in connection with 
his claim.  The first examination revealed pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
30
35
50
50

Pure tone threshold levels averaged 41 decibels and speech 
audiometry revealed speech recognition ability of 96 percent 
in the left ear.

The veteran was afforded additional VA audiological 
evaluations in January and March 2003, which revealed pure 
tone threshold levels, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
10
5
15
55
45

Pure tone threshold levels averaged 30 decibel and speech 
audiometry revealed speech recognition ability of 98 percent 
in the left ear.  

The mechanical application of the rating schedule to the 
examinations above shows that the veteran had level I hearing 
in the left ear on each examination.  Under 38 C.F.R. § 4.85 
Table VI, these evaluations warrant only a noncompensable 
disability rating for the veteran's current hearing loss.  
38 C.F.R. § 4.85; Diagnostic Code 6100 (2004).  In light of 
the foregoing, entitlement to a higher evaluation for the 
veteran's disability is not warranted.  

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's left ear hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  And there is no indication 
that this disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Further, there is no indication from the record 
that this disability has required any, let alone frequent, 
periods of hospitalization, and the application of the 
regular schedular standards has not otherwise been rendered 
impractical.  In the absence of evidence of these factors, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).








ORDER

A compensable evaluation for left ear hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


